Citation Nr: 0004026	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-50 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Meniere's disease with 
right ear hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
October 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Denver, 
Colorado, Regional Office and the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant's claim of entitlement to 
service connection for Meniere's disease with right ear 
hearing loss and tinnitus.  The Board upheld the RO's 
decision in January 1998.  Thereafter, a timely appeal of 
that Board decision was filed with the United States Court of 
Appeals for Veterans Claims (the Court).

In June 1999, the appellant and the appellee, the Secretary 
of Veterans Affairs, filed with the Court a "Joint Motion 
for Remand and to Stay Further Proceedings."  In that 
motion, the parties asked that the decision of the Board be 
vacated, and that the matter be remanded to the Board for 
additional development and readjudication.  

By Order issued in the appellant's case before the Court in 
June 1999, under the authority of 38 U.S.C.A. § 7252(a) (West 
1991), the Court granted the Joint Motion and vacated and 
remanded the Board's decision.  A copy of the Joint Motion 
and the Court's Order granting that motion is included in the 
claims folder.

The Board notes that in his case before the Board, the 
appellant had attorney representation, but that he was 
subsequently represented before the Court by another 
attorney, the representative named above.  Representation 
before the Court and the VA is governed by different statutes 
and regulations.  By Attorney Fee Agreement dated July 25, 
1998, the appellant's Counsel before the Court was given 
authorization to represent the appellant before VA.  The 
appellant's current attorney submitted additional evidence to 
the Board in August 1999.




REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  First, it was noted 
that the appellant had twice referred to a physician at the 
VA Medical Center, Denver, Colorado, who he claimed supported 
his contention that in-service treatment had caused Meniere's 
with right ear hearing loss and tinnitus.  Although the Joint 
Motion conceded that it was possible that the appellant was 
referring to the physician who had conducted a 1996 medical 
examination, exception was taken to the fact that the record 
did not indicate whether any effort had been made to identify 
or contact the physician referred to by the veteran, nor had 
the appellant been advised to try to contact the physician to 
obtain a statement, himself.  Remand was thus deemed 
necessary in order to allow the Board to exercise its duty to 
assist the appellant by informing him of the evidence 
necessary to complete his claim.   

Second, the Joint Motion indicated that if it is established 
that quinine (or Atabrine) toxicity can result in Meniere's 
disease -- or in hearing loss and tinnitus, separate and 
apart from Meniere's disease --  the level at which such 
toxicity occurs should be assessed, and the dosage the 
appellant received in service determined.  

Third, the Joint Motion noted that the Board had incorrectly 
stated that there was no evidence that the appellant had 
experienced more than two episodes of malaria in service, and 
indicated that the record had actually referenced three such 
attacks.  The Joint Motion pointed out that this "simple 
mistake" could have had a bearing on the weighing of the 
evidence in the instant case.  

The Joint Motion stated further that the Board had failed to 
adequately address the content of medical articles or 
treatises that the appellant had submitted in support of his 
claim, stating that the appellant had submitted them in 
support of only a bare theory, without any demonstrable 
evidence and concluding that they constituted lay 
hypothesizing.  The Joint Motion stated that in making this 
statement, the Board had failed to recognize that the veteran 
had presented private medical evidence in support of his 
hypothesis, and that certain facts of the case also supported 
his theory.  The Joint Motion stated that given this 
significant evidence in support of the appellant's claim, the 
Board was compelled to provide a satisfactory explanation 
regarding the weight that was to be given the medical 
articles or treatises evidence.  

Furthermore, it was noted in the Joint Motion that the 
appellant should be free to submit additional evidence and 
argument regarding his claim, and that the Board in any 
subsequent decision should set forth adequate reasons and 
bases for its findings and conclusions on all material issues 
of fact and law, and recognize that if it is found that the 
evidence is in relative equipoise, the benefit of the doubt 
rule applies. 

Finally, as indicated above, following the return of the 
appellant's claim from the Court to the Board, his attorney 
submitted additional pertinent evidence in August 1999.  
According to pertinent regulatory criteria, evidence 
submitted by an appellant which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the appellant.  Since such a waiver was 
not provided in this case, this evidence must be referred 
back to the RO.  38 C.F.R. § 20.1304(c) (1999).

Therefore, in accordance with the Order of the Court in the 
appellant's case, and other due process considerations, the 
Board is deferring adjudication of the appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant should be informed 
through his attorney that he is free to 
submit additional evidence and argument 
related to the issues on appeal, 
including specifically any statements 
from, or information regarding the 
identity of, the physician at the VA 
Medical Center, Denver, Colorado, who he 
claimed supported his contention that in-
service treatment had caused Meniere's 
with right ear hearing loss and tinnitus.  
After all necessary authorizations have 
been obtained from the appellant, the RO 
should assist in obtaining any pertinent 
evidence identified by the appellant or 
his attorney, and should specifically 
attempt to locate the physician at the VA 
Medical Center, Denver, Colorado, 
identified by the appellant.  If located, 
the physician should be asked whether the 
veteran's in-service treatment had caused 
Meniere's with right ear hearing loss and 
tinnitus.  Any evidence or argument 
received should be associated with the 
claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  After 
undertaking any development deemed 
appropriate in addition to that requested 
above, including any additional medical 
examinations or opinions, the RO should 
conduct a review of all of the evidence 
of record, including the additional 
pertinent evidence submitted by the 
appellant's attorney in August 1999, and 
should re-adjudicate the issue currently 
on appeal in accordance with the 
directives set forth in the June 1999 
Joint Motion for Remand referenced above.

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case to the appellant and his attorney.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




